DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant's submissions filed on 5/19/2022 have been entered.
Claims 1-8, 11-16, 18-26, 28-31 and 61-63 are pending.  
Claims 9, 10, 17, 27, and 32-60 have been canceled.
Claims 1, 16, 21, 22, and 25 have been amended.
No new claims have been added.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-8, 15-16, 18-26, and 61-63 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Barefoot et al. 2011/0201490 A1 in view Pucilowski et al (US 5,190,896).
Regarding claims 1, 2, and 8, Barefoot discloses aluminoborosilicate glass (a silicate glass) comprising at least 50 mol % SiO2 [0004] particularly 50-72 mol% SiO2, and 8-16 mol% Na2O, [0006] overlapping and entirely within the instant claimed range of at least 50 mol% SiO2 and significantly overlapping the instant claimed range of at least about 10 mol% Na2O.   Barefoot teaches Vickers indentation thresholds of at least about or greater than 30 kgf [0030] and Table 2.  Barefoot discloses examples (such as examples 8 and 12) meeting all of the aforementioned limitations and wherein -0.5 mol%< Al2O3 mol%- Na2O mol%)<2.0 mol%, B2O3 mol%)< 8.0 mol%  and wherein B2O3 mol% –(Na2O mol% - Al2O3 mol%)>4.5 mol% and damage threshold (Vickers crack initiation threshold) is greater than 30 kgf including sample 8 (Table 2).
Barefoot does not teach at least .11 mol% or 0-6 mol% of at least one transition metal oxide colorant comprising at least one of V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4, or the L*, a*, and b* values.
However, Pucilowski teaches it is known to add colorants such as transition metal oxides such as Fe2O3, NiO, CuO, MnO2, V2O5, Cr2O3 etc. for purposes of obtaining desired colors in silicate glasses in various combinations and teaches an example of MnO2 at 0.5 wt.% and teaches examples such as example 13 comprising what amounts to at least about .77 mol% transition metal oxides of Fe2O3, NiO, CuO, MnO2 (comprising at least one of one of V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4,) (col 1 lines 49-54 and col 2 lines 42-49).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add the aforementioned colorants in amounts of at least about 0.77 mol%. as taught by Pucilowski and within the instant claimed range of at least .11 mol% or 0-6 mol% It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).  Additionally, regarding the claimed a*, b*, and L* value range, the values would be expected to be the same as claimed since all aspects of the glass meet the claimed chemical specifications.   Alternatively, since Pucilowski teaches adjustment of the colors within combinations of oxides that provide a brown, blue, green purple and gray to achieve a desired color, (col 1 lines 49-54 and col 2 lines 42-49) it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the amount of specified colorant oxides to achieve the desired a*, b* and L* values.  In fact, Pucilowski teaches instances of a and b representations of the CIE color system within (a)-1.0 to -7.5 and (b) 1.0 to 10.0 which overlaps the claimed a* and b* values. 
Regarding claim 3, Barefoot in view of Pucilowski teaches all of the limitations of claim 1 as set forth above and Barefoot further teaches wherein the silicate glass has a layer under a compressive stress of at least 600MPa, the layer extending from a surface of a silicate glass to a depth of at least about 30µm as shown by examples in Table 2 including for instance at least samples 8 and 12.
Regarding claim 4, Barefoot in view of Pucilowski teaches all of the limitations of claim 1 as set forth above and Barefoot further teaches wherein the silicate glass comprises from about 60-66 mol% SiO2 as shown by examples in Table 2 including for instance at least samples 8 and 12.
Regarding claim 5, Barefoot in view of Pucilowski teaches all of the limitations of claim 1 as set forth above.
 Barefoot in view of Pucilowski also teaches an example which as modified meet all of the limitations of claim 1 and wherein the silicate glass comprises 1 mol% MgO (at least .1 mol% of at least one of MgO and ZnO) in the example 12 in Table 2 of Barefoot.
Regarding claim 6, Barefoot in view of Pucilowski teaches all of the limitations of claim 1 as set forth above and including >4.5 mol% B2O3 (Table 2).
Barefoot does not expressly teach the “3-fold coordination of the B2O3”. 
However, Barefoot teaches that balancing the Al2O3, B2O3 and modifiers such as alkali materials as (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 would result in nonbridging oxygen (NBO)-free glass structure [0036], the B2O3 would necessarily be 3-fold coordinated. As shown in Table 2 all or nearly all of the sample exhibit this balance that results in 3-fold coordination and examples 8 and 12 teach all of the limitations.
 Regarding claim 7, Barefoot in view of Pucilowski teaches all of the limitations of claim 1 as set forth above.
Barefoot does not expressly teach the exact ranges of from about 12 mol% to about 22 mol% Al2O3; from about 4.5 mol% to less than 8 mol% B2O3; from about 10 mol% to about 20 mol% Na2O; from 0 mol% to about 5 mol% K2O; 0 mol% to 6 mol% MgO and 0 mol% to 6 mol% ZnO.
However, Barefoot teaches 9-17 mol% Al2O3; 2-12 mol% B2O3; 8-16 mol% Na2O, 0-4 mol% K2O and 0-5 mol% MgO and/or ZnO and provides examples of compositions within the claimed ranges in Table 2 including claims 8 and 12 identified above.
Regarding claim 15, Barefoot in view of Pucilowski teaches all of the limitations of claim 1 and Barefoot further teaches the glass used as a window, cover plate screen or panel [0022].
Regarding claims 61 and 62, Barefoot in view of Pucilowski teaches all of the limitations of claim 1 and Barefoot further teaches from about 4.5 mol% to less than 8 mol% B2O3 overlapping the instant claimed range and examples of B2O3 values within the range (including examples 8 and 12 in Table 2).  
Barefoot in view of Pucilowski does not expressly teach the Vickers crack initiation threshold of greater than 35 kgf. 
However, Barefoot teaches Vickers thresholds of at least about or greater than 30 kgf [0030] and teaches increasing the Vickers threshold by providing sufficient depth of layer under compressive stress [0027] and a ratio (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 which results in a nonbridging oxygen (NBO)-free glass structure [0036].
Therefore, it would have been obvious to a person having ordinary skill in the art to use a glass with sufficient depth of layer under compressive stress [0027] and a ratio (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 which results in a nonbridging oxygen (NBO)-free glass structure [0036] adjusted to increase and maximize the Vickers crack indentation threshold to greater than 30 kgf overlapping the instant claimed range of greater than 35 kgf. Additionally, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 



Regarding claims 16, 18, 20 and 23 Barefoot discloses aluminoborosilicate glass comprising at least 50 mol % SiO2 [0004] particularly 50-72 mol% SiO2, 8-16 mol% Na2O (at least 10 mol%), 0-4 mol% K2O and teaches B2O3 may be 2 to 12 mol% [0006].  Barefoot further teaches Vickers crack initiation thresholds of at least about 30 kgf [0030].  Barefoot teaches has a compressive stress of at least about 400 MPa and a depth of layer of at least 30µm and shows examples with compressive stress over 800MPa and examples with depth of layer of about 45µm through ion exchange (i.e. example 8) (Table 2).
Barefoot does not disclose a specific example wherein B2O3 is 2.9 mol% to 5.0 mol% with 0 mol% K2O and Al2O3< Na2O with Na2O of at least 10 mol% and B2O3 mol% –(Na2O mol% - Al2O3 mol%)>2 mol% (as in claim 16) or < 4.5 mol% (as in claim 20) or of from about 9 mol% to about 22 mol% Al2O3; from about 3 mol% to about 5 mol% B2O3; at least 10 mol% to about 20 mol% Na2O; 0 mol% to 6 mol% MgO  and 0 mol% to 6 mol% ZnO (as in claim 20) and Vickers threshold is greater than 25kgf (claim 16) or 30 kgf (claim 18) with compressive stress of at least 800MPa and DOL of about 45µm. Barefoot also does not teach at least .11 mol% of at least one transition metal oxide colorant comprising at least one of V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4, or the color coordinates. 
However, Barefoot teaches the claimed compositional ranges of SiO2, Na2O,  K2O and B2O3 overlapping the instant claimed ranges and specific compositional examples such as example 53 with Na2O of at least 10 mol% and B2O3 mol% – (R2O mol% - Al2O3 mol%)>2 mol% as in claim 16 and <4.5 mol% as in claim 20.  Barefoot also teaches Vickers threshold is greater than 25kgf or 30 kgf and teaches compressive stresses prevent propagation of nucleated cracks [0034] and depth of layer prevents the propagation of flaws near the surface of the glass [0033] and must be sufficiently high to withstand impact [0027].   Barefoot further teaches that providing a ratio of R2O/Al2O3 preferably between 1.05 and 1.2 (R2O mol% >Al2O3 mol%) results in the lowest level of melting defects such as undissolved batch or gaseous inclusions [0043] and further teaches providing an excess of B2O3 while reducing the alkali content (such as K2O) provides increased crack initiation thresholds [0041].  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to remove the mol% K2O of example 53 and add the equivalent mol% B2O3 to replace the K2O to achieve higher Vickers thresholds as taught by Barefoot of at least about or greater than 30 kgf and to reduce the Al2O3 to at least
15.4 mol% so that the remaining R2O (comprising 16.3 mol% Na2O only) is greater than
the Al2O3 at a maximum of about 15.4 mol% for a ratio of Na2O/Al2O3 of at least 1.05 to achieve the lowest level of melting defects  such as undissolved batch or gaseous inclusions and to maximize the compressive stress above 400MPa to a level such as shown in the examples of at least 800MPa and to increase the depth of layer to a level greater than 30µm such as shown in the examples of at least 45µm to prevent propagation of nucleated cracks and prevent the propagation of flaws near the surface of the glass. 
Additionally, Pucilowski teaches it is known to add colorants such as transition metal oxides such as Fe2O3, NiO, CuO, MnO2, V2O5, Cr2O3 etc. for purposes of obtaining desired colors in silicate glasses in various combinations and teaches an example of MnO2 at 0.5 wt.% and teaches examples such as example 13 comprising what amounts to at least about .77 mol% transition metal oxides of Fe2O3, NiO, CuO, MnO2 (comprising at least one of one of V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4,) (col 1 lines 49-54 and col 2 lines 42-49).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add the aforementioned colorants in amounts of at least about 0.77 mol%. as taught by Pucilowski and within the instant claimed range of at least .11 mol% or 0-6 mol% It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Additionally, regarding the claimed a*, b*, and L* value range, the values would be expected to be the same as claimed since all aspects of the glass meet the claimed chemical specifications.   Alternatively, since Pucilowski teaches adjustment of the colors within combinations of oxides that provide a brown, blue, green purple and gray to achieve a desired color, (col 1 lines 49-54 and col 2 lines 42-49) it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the amount of specified colorant oxides to achieve the desired a*, b* and L* values.  In fact, Pucilowski teaches instances of a and b representations of the CIE color system within (a)-1.0 to -7.5 and (b) 1.0 to 10.0 which overlaps the claimed a* and b* values. 

Regarding claim 19, Barefoot in view of Pucilowski teaches all of the limitations of claim 16 as set forth above.
Barefoot in view of Pucilowski, does not expressly teach the “3-fold coordination of the B2O3”. 
However, Barefoot teaches that balancing the Al2O3, B2O3 and modifiers such as alkali materials as (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 would result in a nonbridging oxygen (NBO)-free glass structure [0036], the B2O3 would necessarily be 3-fold coordinated in about 3-4.5 mol% B2O3. As shown in Table 2 all or nearly all of the samples exhibit this balance that results in 3-fold coordination.
Regarding claim 21, Barefoot in view of Pucilowski, teaches all of the limitations of claim 16 as set forth above and further teaches particularly 50-72 mol% SiO2.
Barefoot in view of Pucilowski does not expressly teach and example with 66-74 mol% SiO2.
However, Barefoot teaches the glass composition may comprise 50-72% SiO2 [0006] and increasing the SiO2 content decreases the liquidus of the glass and increases the chemical durability with respect to mineral acids [0047]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to increase the SiO2 component of example 53 within the range taught by Barefoot to adjust the liquidus temperature of the glass and increase the durability.  Regarding the claimed a*, b*, and L* value range, the values would be expected to be the same as claimed since all aspects of the glass meet the claimed chemical specifications.   Alternatively, since Pucilowski teaches adjustment of the colors within a brown, blue, or green and purple ranges, and shows the change in at least the a and b it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the amount of specified colorant oxides to achieve the desired a*, b* and L* values. 
  
Regarding claim 22, Barefoot in view of Pucilowski, teaches all of the limitations of claim 16 as set forth above and Barefoot further teaches MgO and ZnO may be included in amounts of 0-5 mol% as modifiers.  Example 53 of Barefoot includes MgO overlapping the amount claimed and although ZnO is not expressly taught in an example, it would have been obvious to a person having ordinary skill in the art at the time of the invention to include such a modifier at a level taught by Barefoot overlapping the instant claimed range of at least about 0.1 mol%.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Regarding the claimed a*, b*, and L* value range, the values would be expected to be the same as claimed since all aspects of the glass meet the claimed chemical specifications.   Alternatively, since Pucilowski teaches adjustment of the colors within a brown, blue, or green and purple ranges, and shows the change in at least the a and b it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the amount of specified colorant oxides to achieve the desired a*, b* and L* values. 
  
Regarding claim 24, Barefoot in view of Pucilowski teaches all of the limitations of claim 16 as set forth above.
Barefoot in view of Pucilowski, does not expressly teach wherein the glass contains less than about one inclusion per kg of silicate glass the inclusion having a diameter of at least 50µm.
However, as indicated above, Barefoot teaches removing inclusions during processing and achieving the lowest level of melting defects such as undissolved batch or gaseous inclusions by maintaining R2O/Al2O3>1.
  Therefore, as indicated above, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a glass with Na2O/Al2O3>1 and to optimize the ratio to achieve minimal or no inclusions [0042] and [0043].
Regarding claim 25, Barefoot in view of Pucilowski, teaches all of the limitations of claim 24 as set forth above and as indicated above, Pucilowski teaches it is known to add colorants such as transition metal oxides such as Fe2O3, NiO, CuO, MnO2, V2O5, Cr2O3 etc. for purposes of obtaining desired colors in silicate glasses in various combinations and teaches an example of MnO2 at 0.5 wt.% and teaches examples such as example 13 comprising what amounts to at least about .77 mol% transition metal oxides of Fe2O3, NiO, CuO, MnO2 (comprising at least one of one of V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4,) (col 1 lines 49-54 and col 2 lines 42-49).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add any of the aforementioned colorants in the amounts as disclosed by Pucilowski as addressed above overlapping the instant claimed range 0-6 mol% to create a black colored opaque glass. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 26, Barefoot in view of Pucilowski,  teaches all of the limitations of claim 16 as set forth above and Barefoot further teaches the glass may be used as a window, cover plate screen or panel [0022].
Regarding claim 63, Barefoot in view of Pucilowski, teaches all of the limitations of claim 16.  
Barefoot in view of Pucilowski, does not expressly teach the Vickers indentation threshold of greater than 35 kgf. 
However, Barefoot teaches Vickers indentation thresholds of at least about or greater than 30 kgf [0030] and teaches increasing the Vickers threshold by providing sufficient depth of layer under compressive stress [0027] and a ratio (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 which results in a nonbridging oxygen (NBO)-free glass structure [0036].
Therefore, it would have been obvious to a person having ordinary skill in the art to use a glass with sufficient depth of layer under compressive stress [0027] and a ratio (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 which results in a nonbridging oxygen (NBO)-free glass structure [0036] adjusted to increase the Vickers crack indentation threshold to greater than 30 kgf overlapping the instant claimed range of greater than 35 kgf. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Claims 11-14 and 28-31 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Barefoot et al. 2011/0201490 A1 in view of Pucilowski et al (US 5,190896) further in view of Beilmann (US 485,448).
Regarding claims 11-14 and 28-31, Barefoot in view of Pucilowski teaches all of the limitations of claims 1 and 16 and Barefoot teaches a thickness between .1 to 5 mm overlapping the instant claimed thickness of about 1 mm [0028].
Barefoot in view of Pucilowski doesn’t expressly teach the exact, transmission percentage properties or a black or opaque glass.
However, Barefoot in view of Pucilowski teaches the claimed glass composition and Pucilowski teaches the addition of transition metal oxides to achieve various glass colors and transmissivities for ophthalmic purposes.  Additionally, Beilmann teaches eye shades (ophthalmic article) that are opaque, made from any suitable material, and protect the eyes from light reaching them Page 1 lines 10-11, 26-27, 34-35 and 38-39).
Therefore, because Pucilowski teaches adjusting the transition metal oxides to achieve any color glass for ophthalmic purposes and shows examples within the (a) and (b) CIE color system as claimed, and Beilmann teaches an ophthalmic use of an opaque eye shade that prevents light from reaching the eyes, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make (ophthalmic) opaque eye shades (0% light transmission between wavelengths of about 380 nm and 770 nm) with the glass of Barefoot and Pucilowski and to make them any color as desired (including black) by adjusting the colorants in the glass as taught by Pucilowski to provide glass ophthalmic articles that protect the eyes by preventing light from reaching the eyes. 



Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered and are found convincing in view of the showing of reduction to practice prior to the filing date of Yamamoto.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pucilowski et al as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       /E.D.I./Examiner, Art Unit 1784